*514ORDER
The Disciplinary Review Board on December 30, 1998, having filed with the Court its decision concluding that ADELE M. STALCUP of PENNS GROVE, who was admitted to the bar of this State in 1980, and who was temporarily suspended from practice by Order of the Court dated August 13, 1996, and suspended from practice for an additional three months effective October 29, 1996, and who remains suspended at this time, should be suspended from the practice of law for a further period of two years for violating RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate), RPC 1.5(c) (failure to provide client with written fee agreement), RPC 1.16(d) (failure to surrender client property on termination of representation), RPC 3.2 (failure to expedite litigation), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice, respondent should be required to submit proof of her psychiatric fitness to practice and should complete the Skills and Methods Courses, including courses in professional responsibility, offered by the Institute for Continuing Legal Education;
And the Disciplinary Review having further concluded that on reinstatement to practice, respondent be required to practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of three years;
And good cause appearing;
' It is ORDERED that ADELE M. STALCUP is suspended from the practice of law for a period of two years and until the further Order of the Court, effective February 19, 1999; and it is further
ORDERED that prior to any application for reinstatement to practice respondent shall proof from a mental health professional *515approved by the Office of Attorney Ethics of her fitness to practice; and it is further
ORDERED that prior to any application for reinstatement respondent shall submit proof of her successful completion of the Skills and Methods Course, including courses in professional responsibility, offered by the Institute for Continuing Legal Education; and it is further
ORDERED that prior to any application for reinstatement respondent shall provide proof of her compliance with the Order of the Court filed August 13,1996, that ordered respondent’s temporary suspension from practice; and it is further
ORDERED that on reinstatement respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics, for a period of three years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.